Citation Nr: 0315208	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  01-00 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to July 
1979.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  A notice letter was sent to the veteran on 
January 11, 2000.  A notice of disagreement was received in 
January 2000, a statement of the case was issued in July 
2000, and a substantive appeal was timely received on January 
8, 2001.  In March 2003, the veteran withdrew his request for 
a hearing before the Board.    


REMAND

In February 2003, the Board undertook development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and a VA 
examination has been obtained as a result and is of record.  
However, this regulation was recently invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  In view of the 
Federal Circuit's holding, the Board must now return the case 
to the RO so that it may review the additional evidence as a 
preliminary matter.    

Additionally, based on a review of the medical report 
obtained, the Board believes that an additional question must 
be asked of the examiner who evaluated the veteran in May 
2003:  whether an acquired psychiatric disability (the 
history of schizophrenia indicated by the examiner to have 
preexisted the veteran's military service) was aggravated by 
the veteran's military service from October 1978 to July 
1979. 

Further, at the May 2003 examination, the veteran noted that 
he was receiving benefits from the Social Security 
Administration (SSA).  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that, while a SSA decision is not 
controlling for purposes of VA adjudications, the decision is 
"pertinent" to a veteran's claim.  See Martin v. Brown, 
4 Vet. App. 136, 140 (1993).  If the veteran has received 
benefits from the SSA and those benefits are based upon 
disability, the medical record upon which the award was based 
would be pertinent to the veteran's current claim.  

Accordingly, the case is hereby REMANDED for the following 
action:
 
1.  The RO should obtain from the Social 
Security Administration a copy of any 
disability determination it has made for 
the veteran and a copy of the record upon 
which any such determination was based, 
including all pertinent medical records. 

2.  The RO should return this case to the 
examiner who evaluated the veteran in May 
2003 and ask him to review the file and 
his examination report and respond to the 
following question: 

Is it at least as likely as not (a 
50% or higher degree of probability) 
that schizophrenia which predated 
service increased in severity 
(beyond the natural progression of 
the disease) during the veteran's 
military service from October 1978 
to July 1979?

The examiner should indicate the basis 
for the opinion and fully explain the 
rationale.

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to specifically include 
the VA examination report which was 
obtained by the Board and the additional 
examination report as outlined in 
paragraph 2 above) and determine if the 
benefit sought can be granted.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.
 
The purpose of this remand is to comply, in part, with the 
judicial holding in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



